DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/22/19 and 4/30/20 have been considered by the examiner and made of record in the application file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-13, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al (US 2013/0022026) in view of Siominai et al (US 2019/0306767).
As to claim 1, Ishii et al teaches a method for reporting, by a user equipment (UE), a measurement result in a wireless communication (figures 3, 9), the method comprising:
receiving measurement configuration including information on a first cell of a second component carrier, from a first base station of a first radio access technology (RAT);

determining whether or not to report the measurement result, based on the measurement result of the first cell and second cell of second carrier component (step S304); and
reporting the measurement result, to the first base station of the first carrier component (step 306).
Ishii et al fails to teach radio access technology and receiving measurement configuration including information on a first cell of a second component carrier, from a first base station of a first radio access technology (RAT).  Siominai et al teaches radio access technology and receiving measurement configuration including information on a first cell of a second component carrier, from a first base station of a first radio access technology (paragraph 15 and figure 3, steps S5- S6 and paragraphs 46, 47).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Siominai et al into the system of Ishii et al in order to controll handover procedures in wireless telecommunications systems.
As to claim 6, Ishii et al teaches the method of claim 1, wherein the second cell is a neighbour cell of the first cell (paragraph 89).
As to claim 7, Ishii et al teaches the method of claim 6, wherein the first cell is a secondary cell (paragraph 59).

As to claim 9, Ishii et al teaches the method of claim 1, wherein the measurement result includes at least one of a result of the measured first cell or a result of the measured second cell (paragraphs 124-128).
As to claim 10, Ishii et al teaches the method of claim 9, wherein the result of the measured first cell is at least one of reference signal received power (RSRP), reference signal received quality (RSRQ) or reference signal-signal to interference and noise ratio (RS-SINR) of the first cell, and wherein the result of the measured second cell is at least one of RSRP, RSRQ or RS-SINR of the second cell (paragraph 91).
As to claim 11, Ishii et al teaches the method of claim 1, wherein the UE determines to report the measurement result, if the first cell becomes worse than a first threshold and the second cell becomes better than a second threshold (paragraphs 199, 202, 205).
As to claim 12, Ishii et al teaches the method of claim 11, wherein first threshold and the second threshold are configured by the first base station of the first RAT (paragraphs 199, 202, 205).
As to claim 6, Ishii et al teaches the method of claim 1, wherein the UE determines to report the measurement result, if the second cell becomes better than the first cell.
As to claim 15, the claim is an apparatus claim of claim 1; therefore, the claim is interpreted and rejected as set forth as claim 1.
,
Allowable Subject Matter
Claims 2-5, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 2, the prior arts fails to teach further comprising the UE is connected with the first base station of the first RAT as a master node, and the UE is connected with a second base station of the second RAT as a secondary node.
Dependent claims 3-5, 14 are objected for the same reason.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANH CONG LE whose telephone number is (571)272-7868.  The examiner can normally be reached on 5:30-16:30, T-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
	February 19, 2021
	/DANH C LE/           Primary Examiner, Art Unit 2642